            Case 21-32351 Document 583 Filed in TXSB on 09/15/21 Page 1 of 3
                                                                                                          United States Bankruptcy Court
                                                                                                               Southern District of Texas

                                                                                                                  ENTERED
                          IN THE UNITED STATES BANKRUPTCY COURT                                               September 15, 2021
                            FOR THE SOUTHERN DISTRICT OF TEXAS                                                 Nathan Ochsner, Clerk
                                     HOUSTON DIVISION

    IN RE:                                                             CHAPTER 11
    LIMETREE BAY SERVICES, LLC, et al.,1                               CASE NO.: 21-32351 (DRJ)
         Debtors.                                                      (Jointly Administered)

                  ORDER GRANTING DEBTORS’ EMERGENCY MOTION TO
                  AMEND MILESTONES AND BID PROCEDURES DEADLINES

           Upon the motion (“Motion”)2 of the debtors and debtors-in-possession (collectively, the

“Debtors”) in the above-captioned chapter 11 cases (collectively, the “Chapter 11 Cases”) for

entry of an order (the “Order”) amending the Milestones and Bid Procedures Deadlines, as more

fully set forth in the Motion; finding this Court has jurisdiction over this matter pursuant to 28

U.S.C. § 1334; finding that this matter is a core proceeding pursuant to 28 U.S.C. § 157; finding

this Court may enter final orders in this matter consistent with Article III of the United States

Constitution; finding that this matter is properly venued in this Court pursuant to 28 U.S.C.

§§ 1408 and 1409; finding notice of the Motion due and proper under the circumstances and in

accordance with all applicable rules and orders, and no further or additional notice of the Motion

being warranted; receiving no objections to the relief requested in the Motion; having considered

the Motion, and all other documents submitted in support of the Motion; and, after due

deliberation, finding that the relief requested by and through the Motion is due and proper, is

premised on the Debtors’ sound business judgment, and serves the best interests of the estates and

their creditors; and sufficient cause appearing therefor,


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC (1776); Limetree Bay Refining
Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining Operating, LLC (9067); Limetree Bay
Refining Marketing, LLC (9222). The Debtors’ mailing address is Limetree Bay Services, LLC, 11100 Brittmoore Park Drive,
Houston, TX 77041.

2
    Unless otherwise defined herein, capitalized terms shall have the meanings ascribed to them in the Motion.
          Case 21-32351 Document 583 Filed in TXSB on 09/15/21 Page 2 of 3




         IT IS HEREBY ORDERED:

         1.        The Motion is hereby granted in its entirety.

         2.        The Milestones set forth in the Final DIP Order (Doc. No. 495) are hereby amended

as follows:

                                      Current Milestones               Amended Milestones
 Stalking Horse Milestone             September 10, 2021               October 18, 2021
 Sale Milestone                       November 9, 2021                 December 11, 2021

         3.        The Bid Procedures Deadlines set forth in the Bid Procedures Order (Doc. No. 392)

are hereby amended as follows:

     4.                            Current Date/Deadline               Amended Date/Deadline
 Bid Summary Deadline              September 7, 2021                   October 15, 2021
 Stalking Horse Designation        September 10, 2021                  October 18, 2021
 Deadline
 Deadline to file Stalking         September 13, 2021                  October 21, 2021
 Horse Notice and Notice of
 Potential Assumption and
 Assignment of Executory
 Contracts
 Bid Deadline and Credit Bid       September 17, 2021, at 5:00 p.m. CT October 25, 2021, at 5:00 p.m.
 Designation Deadline                                                  CT
 Deadline to object to Stalking    September 17, 2021                  October 25, 2021
 Horse Notice
 Deadline to provide notice of     September 20, 2021, at 10:00 a.m.   October 27, 2021, at 10:00 a.m.
 Auction location                  CT                                  CT
 Auction Date                      September 22, 2021, at 10:00 a.m.   October 29, 2021, at 10:00 a.m.
                                   CT                                  CT
 Deadline to file the              September 24, 2021                  October 31, 2021
 Designation of Winning Bid
 Deadline to object to the Sale    October 4, 2021, at 5:00 p.m. CT    November 10, 2021, at 5:00
                                                                       p.m. CT
 Deadline to reply to              October 8, 2021, at 5:00 p.m. CT    November 14, 2021, at 5:00
 objection(s) to the Sale                                              p.m. CT
 Contract Assumption               October 8, 2021, at 12:00 p.m. CT   November 14, 2021, at 12:00
 Objection Deadline                                                    p.m. CT
 Deadline to file Amended          October 12, 2021                    November 18, 2021
 Designation of Winning Bid
 to add Additional Purchased
 Contracts
 Sale Hearing (subject to          October 14, 2021                    November 20, 2021
 Court availability)
 Expected entry of Sale Order      October 15, 2021                    November 21, 2021


                                                      2
4848-5136-5882.1
          Case 21-32351 Document 583 Filed in TXSB on 09/15/21 Page 3 of 3




 Deadline to file Amended          October 31, 2021                     December 2, 2021
 Designation of Winning Bid
 to remove previously
 identified Executory
 Contracts
 Deadline for Winning Bidder       November 1, 2021, at 5:00 p.m. CT    December 3, 2021, at 5:00 p.m.
 to close sale transaction                                              CT
 Deadline for Back-up Bidder       November 8, 2021, at 5:00 p.m. CT    December 10, 2021, at 5:00 p.m.
 to close sale transaction (if                                          CT
 applicable)

         5.        The extensions contemplated hereby are without prejudice and the Debtors and

Prepetition Secured Parties may mutually agree to extend the Milestones and Bid Procedures

Deadlines without further approval or order by the Court, subject only to the Debtors providing

notice to the Court, the U.S. Trustee, the DIP Agent, and Committee of any further extensions.

         6.        The Final DIP Order and Bid Procedures Order shall remain unaffected, except as

expressly modified hereby, and in full force and effect.

         7.        Notice of the Motion as provided therein is good and sufficient notice of such

Motion and the requirements of Bankruptcy Rule 6004(a) and the Bankruptcy Local Rules are

satisfied by such notice.

         8.        Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

         9.        This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.


  Signed: September 15, 2021.
DATED:

                                                      ____________________________________
                                                          ___________________________________
                                                      DAVID  R. JONES
                                                          Honorable  David R. Jones
                                                      UNITED  STATES
                                                          United        BANKRUPTCY
                                                                 States Bankruptcy JudgeJUDGE




                                                      3
4848-5136-5882.1
